 



EXHIBIT 10.30

LICENSE AGREEMENT

     This License Agreement (the “Agreement”) is entered into and effective on
the date last signed below, by and between DAIDONE-STEFFENS LLC, a Pennsylvania
limited liability company, having its principal place of business in Erie,
Pennsylvania (“Licensor”) and AESP, INC., a corporation having its principal
place of business in North Miami Beach, Florida (“Licensee”).

     The reasons for this Agreement are as follows:

     A.     Licensor is engaged in the business of collecting and reselling
cellular telephone and other battery products in the United States and other
countries of the world.

     B.     Licensor has developed a proprietary process to recondition, restore
and improve the performance of new and used cellular telephone batteries and
other battery products.

     C.     Licensee desires to use Licensor’s proprietary process to restore
and improve battery products for resale as hereinafter set forth.

     NOW, THEREFORE, in consideration of the rights and obligations of the
parties in this Agreement, and intending to be legally bound hereby, the parties
agree as follows:

1. Definitions

          “Battery Products” means new and used nickel cadmium, nickel hydrate
and lithium ion batteries used in cellular telephones, laptop computers, and
other electronic devices powered by batteries. Each of the foregoing is
individually referred to as a “Battery Product.”

          “Confidential Information” means, with respect to the Proprietary
Process, the Licensed Products, and any modifications, enhancements or
improvements of the Proprietary Process or the Licensed Products, any and all
trade secrets, inventions, and confidential information and know-how, whether in
documentary form, stored on computer storage media or other media or available
orally, which is owned or controlled by Licensor or which Licensor has a right
to control, during the term of this Agreement including, but not limited to
designs, specifications, technical data, drawings, prints, development journals
and notes of designers and planners, manufacturing methods, manufacturing
information, engineering instructions, marketing, feasibility, safety or other
information concerning marketing and sales, studies and reports and other
information, whether provided by Licensor or Licensee or their employees or
third party contractors or consultants, other than any of the above which are in
the public domain on or after the Effective Date.

          “Effective Date” means the date when this Agreement is last signed
below by one of the parties.

          “Intellectual Property” means the Confidential Information and the
Proprietary Process owned or controlled by Licensor during the term of this
Agreement.

          “Licensed Products” means all Battery Products which are processed,
designed, manufactured or sold, in whole or in part, through the use of
Intellectual Property.

          “Proprietary Process” means the process owned and developed by
Licensor to recondition, restore and improve the performance of Battery
Products.

          “Purchased Battery Products” means Battery Products that have been
billed, shipped or delivered, whichever occurs first, by or on behalf of
Licensee to a third party. At the expiration or termination

 



--------------------------------------------------------------------------------



 



of this Agreement, Battery Products shall be considered Purchased Battery
Products, even if they have not been billed, shipped or delivered.

          “Territory” means the states of Florida, Georgia, Alabama,
Mississippi, South Carolina and North Carolina.

2.     Grant

               2.1     Exclusive License. Subject to the terms and conditions of
this Agreement, Licensor hereby grants to Licensee an exclusive license under
Intellectual Property to manufacture, process and sell Licensed Products in the
Territory. Notwithstanding the foregoing grant of an exclusive license to
Licensee, Licensor reserves the right to sell Licensed Products in the Territory
if Licensee is not reasonably able to meet customer demand in the Territory.
Prior to exercising its rights to sell Licensed Products in the Territory,
Licensor shall first notify Licensee, in writing, that Licensor has reason to
believe that Licensee is not adequately meeting customer demand in the
Territory. Licensor shall include in its notice all information upon which
Licensor is basing its belief about Licensee’s failure to adequately meet
customer demand. Thereafter, Licensee shall have 30 days to address the concerns
raised by Licensor. If Licensee is unable to adequately address the concerns of
Licensor, in the reasonable judgment of Licensor, then Licensor shall thereafter
be free to sell Licensed Products in the Territory.

               2.2     Nonexclusive License. Licensor hereby grants to Licensee
a nonexclusive license under Intellectual Property to Licensed Products in all
countries of the world.

               2.3     Other Domestic Sales. With the prior written consent of
Licensor, Licensee may sell Licensed Products in states of the United States
outside of the Territory. Licensor’s written consent shall not be unreasonably
withheld, but may be withdrawn by Licensor if Licensor intends to grant an
exclusive license for such states to a third party or if Licensor, itself,
intends to directly sell in such states.

               2.4     Quality Control. It is the intent of the parties that the
quality and the performance of Licensed Products shall always be in accordance
with standards, specifications and instructions reviewed and approved by
Licensor in writing. Licensor shall have the right to inspect the premises of
Licensee at reasonable times; and Licensor shall also have the right to receive
and review samples of Licensed Products before any are manufactured or processed
for shipment, in accordance with a reasonable schedule to be established between
Licensor and Licensee. Licensee agrees to correct, as promptly as possible, any
faults in Licensed Products and/or in the manufacture or processing thereof that
are brought to Licensee’s attention by Licensor or otherwise. Licensee agrees to
submit to Licensor for inspection and prior approval, which approval will not be
unreasonably withheld, labels, packaging, advertising and promotional materials
that are proposed to be used in relation to the Licensed Products.

               2.5     No Sublicense. Licensee shall not have the right to
sublicense any of the rights granted pursuant to this Agreement.

               2.6     Reservation of Rights. Licensor expressly reserves all
rights other than those being conveyed or granted in this Agreement. During the
term of this Agreement, Licensee shall not manufacture, process, or have
manufactured or processed, or sell Licensed Products or any products which are
substantially equivalent to Licensed Products except as provided in this
Agreement.

     3.     Royalties.

               3.1 Earned Royalty. In further consideration for the licenses
granted hereunder, Licensee shall pay to Licensor a royalty in the amount Fifty
($.50) Cents per each Purchased Battery Product, regardless of whether it is a
Licensed Product.

 



--------------------------------------------------------------------------------



 



               3.2 Payment of Royalty. The royalty with respect to Purchased
Battery Products during each calendar quarter shall be due and payable to
Licensor, along with a report showing the basis for the computation of the
royalty, within thirty (30) days from the end of each calendar quarter during
the term of this Agreement and within thirty (30) days of a termination or
expiration of this Agreement. If no royalty is due, Licensee shall so indicate
in its report.

               3.3 Records. Licensee agrees to maintain at its principal place
of business within the United States complete, accurate and up-to-date books and
records of all activities relating to the purchase of Battery Products and the
order, manufacture, processing and sale of Battery Products. The books and
records of Licensee shall contain all of the underlying details necessary to
establish the accuracy of the foregoing items and shall be sufficient to enable
an auditor selected by Licensor to verify the reports and payments made by
Licensee. Licensee shall retain such books and records, and the rights of
Licensor set forth in paragraph 3.4 shall continue, for a period of three (3)
years after the expiration of the term of this Agreement.

               3.4 Audit. At any time during normal business hours, following
written notice sent at least five (5) days in advance, Licensee shall permit a
representative of Licensor, or an independent certified public accountant, to
examine the books and records described above, and Licensee shall cooperate in
making available to Licensor’s representative or accountant, any information
reasonably requested and necessary or useful to establish the accuracy of the
books and records or to determine the amount of royalties due. The fees and
expenses incurred by Licensor for the examination of the books and records shall
be borne by Licensor, unless the examination of the books and records shows a
failure during any quarter to report an excess of Ten (10%) Percent of the
amount of royalty earned during that quarter. Any royalty which is not paid when
due shall bear interest at the rate of 1% per month on the unpaid balance.

               3.5 Grant of Stock Options. As additional consideration for the
rights granted to Licensee under this Agreement, Licensee hereby grants to
Licensor, or to Licensor’s designees, 300,000 options to purchase Licensee’s
common stock at the price thereof as of the close of the trading day on the
Effective Date. One hundred thousand (100,000) of the stock options granted to
Licensor shall vest as soon as the production line is up and running and the
Proprietary Process has been delivered to Licensee (such date, the “First
Vesting Date.”) The remaining stock options shall vest on the following
schedule: 50,000 options shall vest one year after the First Vesting Date,
50,000 options shall vest two years after the First Vesting Date; 50,000 options
shall vest three years after the First Vesting Date; and the final 50,000
options shall vest four years after the First Vesting Date. The stock options
granted pursuant to this paragraph, if not exercised, shall expire on the tenth
anniversary of the Effective Date of this Agreement.

     4.     Production Line Setup; Technical Assistance.

               4.1 Production Line Setup. Prior to the effective date of this
Agreement Licensor shall provide production line setup support together with all
equipment necessary for Licensee to employ the Proprietary Process. Prior to
providing the production line setup and equipment to Licensee, Licensor and
Licensee shall agree upon the costs and expenses which Licensor will charge to
Licensee in connection therewith. If the parties are unable to agree upon the
costs and expenses associated with the production line setup and equipment,
either party may terminate this Agreement upon five days written notice to the
other party. At the termination of this Agreement, Licensor shall purchase, and
Licensee shall sell to Licensor, all of the equipment used by Licensee in
connection with the Proprietary Process. The sale price for such equipment shall
be the fair market value thereof as determined by an appraiser jointly selected
by Licensor and Licensee. In arriving at the fair market value determination of
such equipment, the appraiser shall not consider the value of any Intellectual
Property associated with the use or design of such equipment.

 



--------------------------------------------------------------------------------



 



               4.2 Technical Assistance. During the term of this Agreement,
Licensor shall make available to the employees of Licensee, such Confidential
Information as is necessary to carry out the intent of this Agreement.
Additionally, Licensor shall make one of Licensor’s employees available to
Licensee to provide technical consultation and assistance with respect to the
Licensed Products and the Intellectual Property. Licensor shall be responsible
for the costs of such technical assistance, unless Licensor’s technical employee
is required to travel to Licensee’s premises, in which event Licensee shall
reimburse Licensor for agreed upon travel and subsistence expenses of Licensor’s
technical employee.

     5.     Promotion And Sale Of Licensed Products. Licensee agrees that
following the Effective Date and throughout the term of this Agreement it will
use its best efforts to promote the sale of Licensed Products by actions which
include, but are not limited to, advertising Licensed Products to potential
customers, showing Licensed Products at trade shows attended by potential
customers, and periodically having sales representatives call on potential
customers to sell Licensed Products with the same frequency as is Licensee’s
practice with respect to Licensee’s other products. The Licensed Product shall
be offered for sale in the Territory, in reasonable commercial quantities, on or
before 180 days after the production line is up and running and the Proprietary
Process has been delivered to Licensee. The parties agree that time is of the
essence with respect to this requirement. The price to Licensee for such Battery
Products shall be Licensor’s cost plus 22%.

     6.     Licensee’s Obligation to Purchase Battery Products. During the term
of this Agreement, Licensee shall purchase and obtain all Battery Products from
Licensor. If Licensor is unable to meet Licensee’s purchase requirements for
Battery Products, Licensee, after written notice to Licensor, may purchase
Battery Products from other sources; provided, however, that Licensee shall keep
such documents and records as are necessary to establish Licensor’s inability to
meet Licensee’s demand for Battery Products.

     7.     Confidentiality, Non-Competition and Non-Solicitation.

          7.1     Confidential Disclosure. Licensee shall hold in confidence all
Confidential Information disclosed to it by Licensor and shall not disclose such
Confidential Information to any third party or use such Confidential Information
for any purpose, whatsoever, other than for the purposes set forth in this
Agreement, without the prior written consent of the Licensor. In addition,
Licensee shall confine the disclosure of Confidential Information to those
individuals within the Licensee’s company who have a need to know such
Confidential Information for the purpose of business transactions contemplated
by this Agreement. Licensee will use its best efforts to ensure that individuals
receiving such Confidential Information do not disclose such Confidential
Information to any third party.

          7.2     Confidential Period. The foregoing obligations of
confidentiality with respect to Confidential Information shall apply for a
period terminating three (3) years from the date of the expiration or
termination of this Agreement.

          7.3     Exceptions. Confidentiality obligations shall not apply to any
Confidential Information which was previously known by Licensee prior to its
receipt from the other and was not previously obtained directly or indirectly
from the other; which is or becomes in the public domain or available to the
general public other than through a breach of this Agreement or any other
agreement between the parties; or which was obtained from a third party who is
in lawful possession of it and did not obtain it from a party to this Agreement
or a parent, subsidiary or a party in privity with a party to this Agreement.

 



--------------------------------------------------------------------------------



 



          7.4     Covenant Not to Compete. For a period of 36 months after
termination of this Agreement, Licensee will not in any manner, or in any
location, directly or indirectly, own, manage, work for, advise, assist,
operate, join, control, participate in or be connected as an partner, creditor,
investor, advisor, consultant or otherwise, any business or business entity
which competes with Licensor in the development, marketing, selling,
restoration, reconditioning, improvement or revitalization of Battery Products.

          7.5.     Non-Solicitation of Customers and Employees. For a period of
36 months after termination of this Agreement, Licensee shall not make any
contact with existing customers or employees of Licensor for the purpose of
competing with Licensor or for any purpose.

          7.6     Remedies. In connection with the provisions of this Article 7,
Licensee agrees that the limitations (including without limitation any time or
territorial limitations) are reasonable and properly required for the adequate
protection of the business of Licensor, and shall survive the termination of
this Agreement. If a court of competent jurisdiction should declare any of the
covenants contained in this Agreement as unenforceable because of any
unreasonable restriction of duration and/or territorial area, the parties agree
that such court shall have the express authority to reform such unenforceable
covenant to provide for reasonable restrictions and/or grant such other relief
at law or in equity reasonably necessary to protect the interests of Licensor.
Licensee acknowledges that the remedies at law for any breach of the obligations
of Licensee set forth in this Article 7 are and will be insufficient and
inadequate to make Licensor whole, and that Licensor shall be entitled to
equitable relief, including injunctive relief, in addition to any available
legal remedies. Licensor shall be entitled to recover from Licensee its
reasonable attorneys’ fees in connection with its enforcement of the provisions
of this Agreement. Nothing contained in this paragraph 7.6 shall be construed as
prohibiting Licensor from pursuing any other remedies available to it for breach
or threatened breach of this Agreement, including the recovery of damages.

     8.     Representations and Warranties, Limitation Of Liability, Indemnity
And Insurance

          8.1     Representations and Warranties of Licensor. Licensor warrants
and represents that: (i) it has full right, power and authority to enter into
this Agreement and that it will faithfully perform its obligations under this
Agreement; (ii) it has all necessary intellectual property rights to the
Proprietary Process to grant the license rights granted to Licensee hereunder;
(iii) use of the Proprietary Process does not violate the intellectual property
rights of any third party; (iv) no infringement or other claim has been brought
against Licensor with respect to the Proprietary Process and Licensor is not
aware of any facts that may give rise to any such claim in the future; (iv)
Licensor has not brought a claim for infringement of its intellectual property
rights in the Proprietary Process and no facts are currently known to Licensor
regarding any such claim that may be brought; and (v) all of the pricing terms
set forth in this Agreement are comparable or better to than equivalent pricing
terms being offered by Licensor to any present licensee of Licensor or customer
of Licensor.

          8.2     Representations and Warranties of Licensee. Licensee warrants
and represents that it has the full right, power and authority to enter into
this Agreement, and that Licensee will faithfully perform its obligations under
this Agreement.

          8.3     No Product Warranties. Except as otherwise agreed to by
Licensor in writing, Licensor is not providing any express or implied warranty
with respect to the Licensed Products, including a warranty of merchantability
or of fitness for a particular purpose.

          8.4     Licensor’s Indemnity. Licensor shall defend, indemnify and
hold Licensee harmless from any and all claims, liability, damages, costs and
expenses (including reasonable attorney’s fees) and including, without
limitation, from personal injury (including death) or property damage arising
from: (i)

 



--------------------------------------------------------------------------------



 



any breach by Licensor of its representations and warranties set forth in
paragraph 8.1; (ii) any breach by Licensor of any other of Licensor’s
obligations under this Agreement; (iii) an claim by a third party for
infringement or misappropriation of such third party’s intellectual property
rights as a result of the licensing or use of the Proprietary Process; and/or
(iv) the design, manufacture, processing, or use of any of the Licensed
Products, except that there shall be no duty of indemnification for claims,
liability, damages, costs or expenses arising or growing out of Licensee’s gross
negligence or material deviation from Licensor’s written quality control
standards relating to the manufacture, processing, or use of the Licensed
Products. Licensee shall promptly notify Licensor of any notice of a claim or
suit covered by this indemnity and cooperates with Licensor in the defense of
any such claim or suit. Licensee shall have the right to have an attorney of its
own choosing, at Licensee’s expense, participate with Licensor in the defense of
any such claim or suit; provided, however, that if Licensee’s defenses to such
claim are different from or adverse to Licensor’s defenses, than the costs of
such separate counsel shall be paid by Licensor.

     Notwithstanding the foregoing, if Licensee becomes subject to a claim by a
third party for infringement or misappropriation of such third party’s
intellectual property rights then in addition to Licensor’s indemnification
obligations Licensor may, at its sole option and expense: (i) procure for
Licensee the right to continue licensing the Proprietary Process in exactly the
same manner and on the same terms as set forth in this Agreement; or (ii)
terminate this Agreement and (a) promptly pay Licensee the cost for the
production line, and (b) take back any inventory purchased by Licensee and
credit Licensee’s account the cost of such inventory (to the extent Licensee
owes Licensor for any such inventory) or refund Licensee the cost of such
inventory.

          8.5     Licensee’s Indemnity. Licensee shall defend, indemnify and
hold Licensor harmless from any and all claims, liability, damages, costs and
expenses (including reasonable attorney’s fees) arising from personal injury
(including death) or property damage arising or growing out of Licensee’s gross
negligence, or arising or growing out of Licensee’s material deviation from
Licensor’s written quality control standards, relating to the manufacture,
processing, or use of the Licensed Products. Licensor shall promptly notify
Licensee of any notice of any claim or suit covered by this indemnity and shall
cooperate with Licensee in the defense of any such claim or suit. Licensor shall
have the right to have an attorney of its own choosing, at Licensor’s expense,
participate with Licensee in the defense of any such claim or suit; provided,
however, that if Licensor’s defenses to such claim are different from or adverse
to Licensee’s defenses, than the costs of such separate counsel shall be paid by
Licensee.

          8.6     Insurance.

     (a) Licensor and its officers, directors and employees shall be named as
additional insureds with respect to any public liability insurance policy which
Licensee may have, including umbrella policies, with respect to claims, demands
and causes of action arising out of the manufacture, sale and use of Licensed
Products. License shall carry such insurance at its own expense with an
insurance company having a Moody’s rating of at least B, in the amount of at
least One Million ($1,000,000) Dollars per occurrence and Two Million
($2,000,000) Dollars in the aggregate during any policy year with no deductible,
and shall provide Licensor with a certificate of insurance with respect to each
such policy and a right to receive a written notice at least thirty (30) days in
advance of the expiration or termination of each such policy. In addition,
Licensee hereby waives and releases all rights of subrogation by Licensee’s
insurance company against Licensor, and Licensee agrees to obtain an appropriate
waiver of subrogation rights endorsement by its insurer. Notwithstanding the
foregoing, Licensee’s waiver of any right of subrogation shall not be operative
in any case where the effect thereof is to invalidate or otherwise impair any
insurance coverage that would otherwise be available to Licensee or to increase
the cost thereof.

 



--------------------------------------------------------------------------------



 



     (b) Licensee shall be named as additional insured with respect to any
public liability insurance policy which Licensor may have, including umbrella
policies, with respect to claims, demands and causes of action arising out of
the manufacture, sale and use of Licensed Products. Licensor shall carry such
insurance at its own expense with an insurance company having a Moody’s rating
of at least B, in the amount of at least One Million ($1,000,000) Dollars per
occurrence and Two Million ($2,000,000) Dollars in the aggregate during any
policy year with no deductible, and shall provide Licensee with a certificate of
insurance with respect to each such policy and a right to receive a written
notice at least thirty (30) days in advance of the expiration or termination of
each such policy. In addition, Licensor hereby waives and releases all rights of
subrogation by Licensor’s insurance company against Licensee, and Licensor
agrees to obtain an appropriate waiver of subrogation rights endorsement by its
insurer. Notwithstanding the foregoing, Licensor’s waiver of any right of
subrogation shall not be operative in any case where the effect thereof is to
invalidate or otherwise impair any insurance coverage that would otherwise be
available to Licensee or to increase the cost thereof.

          8.7     Best Pricing. Licensor agrees that Licensee’s shall at all
times receive pricing terms under this Agreement that are at least comparable to
or better than equivalent pricing terms being offered by Licensor to any
licensee of Licensor or customer of Licensor in a similar position to the
Licensee. Licensor agrees to adjust the pricing contained in this Agreement as
necessary to comply with the terms of this provision.

9.     Patents And Trademarks

          9.1     Patent Protection. Licensor may, but is not obligated to, seek
in its own name and at its own expense, appropriate patent or trademark
protection for the Intellectual Property licensed to Licensee. Licensor makes no
warranty with respect to the validity of any patent or trademark which may be
granted.

          9.2     Infringement. Licensee shall promptly notify Licensor of any
known infringement of any Intellectual Property by a third party. Licensee, with
the cooperation of Licensor, shall have the right, but not the obligation, at
its expense, to take any action to end such infringement and prosecute for
damages. Licensee shall be entitled to retain any recovery resulting from such
action, less a royalty payment to Licensor for Licensed Products sold by the
infringer. Licensor shall have the right, at its option, to join Licensee in the
prosecution of any action to enjoin such infringement or any claim for damages,
in which case the parties shall share equally in the expenses and in the
recovery resulting from such action or claim. If Licensee for any reason fails
to commence or prosecute any such action against an infringer, Licensor shall
have the right to bring such action on its own behalf, with which Licensee shall
cooperate, and Licensor shall be entitled to retain any recovery resulting
therefrom.

10.     Term and Termination

          10.1     Term. This Agreement shall extend for a term of five years,
ending on the fifth anniversary of the Effective Date. This Agreement shall
automatically renew for successive periods of one year each unless either party
gives written notice to the other party of termination, which notice must be
given at least 60 days prior to the end of the then current term.

          10.2     Termination. This Agreement may be terminated by either party
upon written notice sent to the other on the occurrence of any one of the
following events:

 



--------------------------------------------------------------------------------



 



               (a) In the event the other party breaches any term of this
Agreement requiring payment of money, and such breach is not remedied within ten
(10) days after written notice is sent concerning the breach;

               (b) In the event the other party breaches any term of this
Agreement, other than for the payment of money, and such breach is not remedied
within a period of thirty (30) days after written notice is sent concerning this
breach; or

               (c) In the event the other party shall be liquidated, dissolved,
insolvent, or entered as a party to bankruptcy or insolvency proceedings.

     10.3     No Waiver and Payment of Fees. Either party’s exercise of any
right of termination does not constitute a waiver of other rights or remedies
available to that party under this Agreement. If a party incurs attorney fees,
costs or expenses in connection with a dispute, breach, default or
misrepresentation hereunder and is the prevailing party in a legal action or
proceeding to enforce the terms of this Agreement, that party shall be entitled
to recover those attorney fees, costs and expenses, from the other party.

     10.4     Effects of Termination. Immediately upon the expiration of the
term of this Agreement or its earlier termination, as the case may be:

               (a) All royalties, fees and other obligations under this
Agreement, accrued to the date of expiration or termination shall immediately
become due and payable. The expiration or termination of this Agreement shall
not relieve either party of any obligation to the other arising prior to such
termination.

               (b) All obligations and licenses created hereunder shall
terminate, upon the expiration or termination of this Agreement, except for the
rights and obligations of the parties set forth in Article 3, Article 7, and
Article 8.

               (c) Upon termination, Licensee shall immediately stop the
manufacture and processing of Licensed Products and shall immediately deliver to
Licensor the originals and all copies of all Confidential Information in its
possession or control, shall remove all Confidential Information from the memory
of its computers and shall cease selling Licensed Products. However, those
Licensed Products which are ready for sale and on which a royalty is paid in
full within thirty (30) days after expiration or termination may be sold by
Licensee within three (3) months of expiration or termination. Notwithstanding
the foregoing provision, if Licensee is obligated to provide Licensed Products
to a customer pursuant to a written contract which extends past the expiration
of the term of this Agreement, this Agreement shall continue in effect for up to
one year after the date of the expiration of the term hereof, but only for the
limited purpose, and only to the extent necessary, to allow Licensee to meet the
requirements of such written contract with Licensee’s customer.

     11.     Relationship Of The Parties. The parties to this Agreement are
independent contractors. Nothing in this Agreement shall be construed to create
a principal-agent, joint venture or partnership relationship between them. In
performing their obligations under this Agreement and accepting the benefits of
this Agreement, Licensee and Licensor act on their own account and have no
authority or power to act for, bind, or commit the other. Each party shall
comply with all applicable laws concerning actions required to fulfill its
obligations under this Agreement and shall pay and bear any tax imposed upon it
by any taxing authority exercising jurisdiction over it.

     12.     Notices, Further Actions, Press Release

 



--------------------------------------------------------------------------------



 



               12.1     Notices. Any notice required or permitted to be given
hereunder shall be in writing and shall be hand-delivered, delivered by
overnight courier, sent by facsimile transmission followed by mailed copy, or
mailed by certified or registered mail, postage prepaid, return receipt
requested, to the parties hereto at their respective addresses set forth below,
or at such other address of which either party shall notify the other party in
accordance with the provisions hereof, and shall be deemed given as of the time
of such mailing or delivery, as applicable:

         

  Licensor:   Daidone-Steffens LLC

      2101 West 12th St.

      Erie, PA 16505
 
       

  Copy to:   James M. Antoun, Esq.

      MacDonald, Illig, Jones & Britton LLP

      100 State Street, Suite 700

      Erie, PA 16507-1459
 
       

  Licensee:   AESP, Inc.

      1810 N.E. 144th Street

      North Miami Beach, FL 33181

      Attention: President
 
       

  Copy to:   Philip B. Schwartz, Esq. Akerman Senterfitt One Southeast Third
Avenue Miami, Florida 33131

          12.2     Further Actions. Each party covenants that it will, at any
time and from time to time after the Effective Date, upon request, do execute,
acknowledge, and deliver, or will cause to be done, executed, acknowledged, or
delivered, all such further acts, instruments and assurances as may reasonably
be required for the better granting, assuring, and confirming the rights and
license of this Agreement.

          12.3     Press Release. No party shall issue any press release or make
any public announcement relating to the subject matter of this Agreement without
the prior written approval of the other party; provided, however, that any party
may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing party will use its
reasonable efforts to advise the other party prior to making the disclosure).

     13.     Applicable Law, Entire Agreement Dispute Resolution

          13.1 Applicable Law and Entire Agreement. This Agreement shall be
governed, construed, and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its laws governing conflicts of
law. This Agreement contains the entire understanding between the parties hereto
with respect to its subject matter and is intended to be an integration of all
prior or contemporaneous agreements, conditions, or undertakings between the
parties hereto. No changes or modifications of this Agreement shall be valid
unless the same is in writing and signed by each party. No purported or alleged
waiver of any of the provisions of this Agreement shall be valid or effective
unless in writing signed by the party against whom it is sought to be enforced.

 



--------------------------------------------------------------------------------



 



          13.2     Jurisdiction and Venue. Any claim arising out of, connected
with or in any way related to this Agreement which results in litigation, may be
instituted by the complaining party and adjudicated only in the state or federal
courts having jurisdiction over Erie, Pennsylvania, and all parties to this
Agreement consent to the personal jurisdiction and the venue in such court. In
no event shall any party to this Agreement contest the personal jurisdiction of
such court over it or the venue of such court with respect to such claims or
disputes. The parties hereby agree that service of process may be made by
certified mail to their addresses specified herein or such other address as may
be provided from time to time by them.

          13.3     Counterparts and Facsimile Signatures. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

     IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement, intending to be legally bound hereby, this 31st day of December,
2003.

     

  DAIDONE-STEFFENS LLC
 
   

  By: /s/ Terry R. Daidone
 
   

  Name and Title (print): Terry R. Daidone CEO
 
   

  AESP, INC.
 
   

  By: /s/ John F. Wilkens

       John F. Wilkens, Chief Financial Officer

 